Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Replacement Drawings filed on September 16, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has rejected at least some of the Applicants’ claims as lacking an inventive step over at least the disclosures provided in EP 2 716 364 A1 and also in EP 2 875 863 A1 in the Written Opinion associated w/ PCT/EP2018/081072 (i. e. the Applicants’ parent application).  The EP 2 716 364 A1 describes a denitrification catalyst that may contain from 1 to 3 weight percent of vanadium oxide; from 1 to 3 weight percent of antimony; from 3 to 17 weight percent of cerium and also a titanium oxide support (please see at least the claims 1 and 2 w/in this EP 2 716 364 A1).  However, this EP 2 716 364 A1 lacks a teaching or suggestion to provide an oxide of tungsten in an amount of 0.5 to 2 weight percent in the catalytic composition, and at least this particular feature does not appear to be remedied by the teachings provided in the secondary references mentioned in the Written Opinion.  The D2 reference mentioned in the Written Opinion (i. e. EP 2 875 863 A1) merely describes a catalytic composition for denitrifying an exhaust gas that may contain oxides of vanadium, tungsten and silicon (please see at least the independent claim 1 in U. S. Pat. 10,022,704 B2, i. e. the English equivalent of EP 2 875 863 A1).  However, no credible rational has been provided in either the Written Opinion or this U. S. Pat. 10,022,704 B2 to modify the composition described in the primary reference D1 reference (i. e. EP 2 716 364 A1) by providing from 0.5 to 2 weight of an oxide of tungsten (in the manner required by at least the independent claims set forth in this U. S. serial number 17-405,231).  Hence, the U. S. examiner will not offer any rejections against any of the Applicants’ claims based on the teachings provided in these EP 2 716 364 A1 or EP 2 875 863 A1 (i. e. U. S. Pat. 10,022,704 B2) references or any of the other prior art mentioned in the Written Opinion associated w/ this PCT/EP2018/081072.
The search of the U. S. examiner produced RU 2 730 513 C2 (which described an antimony and vanadium catalyst for denitrifying an exhaust gas: please note the English abstract), and also U. S. Pat. 5,723,404 (which describes a titanium-based catalyst that may possibly also optionally contain vanadium, tungsten, a rare earth element and also antimony: please note the discussion of this DE 2 458 888 reference set forth in col. 1 lns. 21-35 in this U. S. Pat. 5,723,404).  However, neither of these RU 2 730 513 C2 and/or U. S. Pat. 5,723,404 references teach or suggest the Applicants’ claimed titania-based catalyst that contains all of oxides of vanadium, tungsten, cerium and antimony in the specified quantities (in the manner required by at least all of the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any rejections against any of the Applicants’ claims based on the teachings provided in these RU 2 730 513 C2 or U. S. Pat. 5,723,404 references.
Finally, the Applicants’ specification on pg. 2 lns. 16-18 and also pg. 2 lns. 31-33 urge that the Applicants’ catalyst is able to exhibit good activity for treating exhaust gases that contain relatively excessive amounts of NO and NO2, even at temperatures that are less than 250 oC.  These advantages and benefits of the Applicants’ invention further support the patentability of the instant claims.
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736